Opinion filed November 29, 2018




                                      In The

        Eleventh Court of Appeals
                                  ___________

                              No. 11-18-00240-CR
                                 ___________

               JACOB MATTHEW GALVAN, Appellant
                                         V.
                    THE STATE OF TEXAS, Appellee


                    On Appeal from the 42nd District Court
                            Taylor County, Texas
                        Trial Court Cause No. 27335A


                     MEMORANDUM OPINION
      Appellant, Jacob Matthew Galvan, has filed an untimely notice of appeal in
this cause. Appellant attempts to appeal his conviction for the offense of aggravated
robbery. We dismiss the appeal.
      The documents on file in this case indicate that Appellant’s sentence was
imposed on May 23, 2018, and that his notice of appeal was filed in the district
clerk’s office on September 14, 2018. Pursuant to Rule 26.2(a) of the Texas Rules
of Appellate Procedure, a notice of appeal is due to be filed either (1) within thirty
days after the date that sentence is imposed in open court or (2) if the defendant
timely files a motion for new trial, within ninety days after the date that sentence is
imposed in open court. A notice of appeal must be in writing and filed with the clerk
of the trial court. TEX. R. APP. P. 25.2(c)(1). The documents on file in this court
reflect that Appellant’s notice of appeal was filed 114 days after his sentence was
imposed. The notice of appeal was, therefore, untimely. Absent a timely filed notice
of appeal or the granting of a timely motion for extension of time, we do not have
jurisdiction to entertain this appeal. Slaton v. State, 981 S.W.2d 208, 210 (Tex.
Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522–23 (Tex. Crim. App. 1996);
Rodarte v. State, 860 S.W.2d 108, 110 (Tex. Crim. App. 1993).
        When the appeal was filed in this court, we notified Appellant by letter that
the notice of appeal appeared to be untimely and that the appeal may be dismissed
for want of jurisdiction. We requested that Appellant respond to our letter and show
grounds to continue. Appellant filed a response but has not shown any grounds upon
which this appeal may proceed.
        We dismiss this appeal for want of jurisdiction.


                                                                            PER CURIAM
November 29, 2018
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Willson, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2